* // -/5*
                                ELECTRONIC RECORD




COA#14-14-00536-CR                                  OFFENSE: Delivery of a Controlled Substance


STYLE: Gary Deshaun Dent v The State of Texas       COUNTY: Liberty


COA DISPOSITION: Affirmed                           TRIAL COURT: 75th District Court


DATE: March 12, 2015   Publish: No                      TC CASE #: CR30123




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Gary Deshaun Dent v The State of Texas

CCA#

        APPELLANT*^                  Petition   CCA Disposition:      *//-/r
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:     OS'l^oJ^iPLS'                         SIGNED:.                     PC:

JUDGE:    Ii
          /v>t fMSUf*-^.                        PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                        FOR REHEARING IN CCA IS:.

                                                     JUDGE:


                                                                             ELECTRONIC RECORD